Citation Nr: 1114078	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  07-23 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

  1.  Entitlement to an initial compensable evaluation for a left ankle disorder, from October 4, 2005 through November 15, 2010.

2.  Entitlement to an evaluation in excess of 10 percent for a left ankle disorder, since November 16, 2010.

3.  Entitlement to an initial compensable evaluation for hemorrhoids.

4.  Entitlement to an initial evaluation in excess of 10 percent for loss of sensation with dysphagia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.  From October 4, 2005 through November 15, 2010, the Veteran's left ankle disorder was manifested by a normal gait; plantar flexion to 45 degrees, without any pain; dorsiflexion to 20 degrees, without any pain; 5/5 motor strength in the left lower extremity; no additional functional impairment due to pain on repetitive use; and subjective complaints of intermittent pain and stiffness.  A May 2006 
x-ray examination of the left ankle revealed normal findings.

2.  Since November 16, 2010, the Veteran's left ankle disorder has been manifested by a stable left ankle; plantar flexion to 40 degrees, with pain at 40 degrees; dorsiflexion to 20 degrees, with pain at 20 degrees; normal motor strength and reflexes in the left lower extremity; no change in these findings after three repetitions; and complaints of pain.  A November 2010 x-ray examination of the left ankle revealed mild degenerative changes.

3.  The Veteran's hemorrhoids are no more than moderate in severity.

4.  The Veteran's loss of sensation with dysphagia has been manifested by numbness just above the thyroglossal duct incision involving the trigeminal nerve; mild fixation of the larynx; mild degree of dysphagia; a normal peripheral nervous system; no loss of motor strength; and complaints of numbness and occasional tingling.


CONCLUSIONS OF LAW

1.  From October 4, 2005 through November 15, 2010, the criteria for an initial compensable evaluation for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

2.  Since November 16, 2010, the criteria for an evaluation in excess of 10 percent for a left ankle disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).

3.  The criteria for a compensable initial evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2010).

4.  The criteria for an initial evaluation in excess of 10 percent for loss of sensation with dysphagia have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8299-8205 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims for service connection for a left ankle disorder, hemorrhoids, and loss of sensation with dysphagia were granted by the RO's June 2006 rating decision.  The Veteran timely appealed this decision seeking increased initial evaluations for each of these conditions.  In February 2011, the RO issued a rating decision which granted an increased evaluation of 10 percent for the Veteran's left ankle disorder, effective from November 16, 2010.  The Veteran continues to seek a higher disability rating for this condition.  AB v. Brown, 6 Vet. App. 35 (1993) (finding that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO also scheduled multiple VA examinations in May 2006 and November 2010 to determine the severity of the Veteran's service-connected disabilities on appeal.  These VA examinations were performed by VA physicians that had reviewed the Veteran's claims file, treatment records, examined the Veteran, and included rationales for the conclusions reached therein.  The Board therefore concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran has not claimed that any of these examinations were inadequate.  Id.  Finally, there is no sign in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In July 2009, the Board remanded this matter to the RO for additional evidentiary development, including obtaining the Veteran's updated VA treatment records and scheduling VA examinations to ascertain the current severity of his service-connected disabilities on appeal.  The RO subsequently obtained the Veteran's updated VA treatment records, and also scheduled VA examinations in November 2010.  Accordingly, the directives of the Board's July 2009 remand have been accomplished.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis herein focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

In this case, the Veteran is seeking increased evaluations for his service-connected left ankle disorder, hemorrhoids, and loss of sensation with dysphagia.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2010).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2010).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  See 38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  See 38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

A.  Left Ankle Disorder

The RO granted service connection for a left ankle disorder and assigned a noncompensable evaluation, effective from October 4, 2005 through November 15, 2010, and a 10 percent evaluation since November 16, 2010, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Pursuant to Diagnostic Code 5271, a 10 percent evaluation is assigned where the evidence demonstrates moderate limitation of motion of the ankle.  A 20 percent rating is for application where there is marked limitation of motion of the ankle.  Id.  In every case where the requirements for a compensable rating are not met, a zero percent evaluation may be assigned, even if the diagnostic schedule does not provide for such a noncompensable evaluation.  38 C.F.R. § 4.31 (2010).  

A May 2006 VA examination for joints noted the Veteran's complaints of intermittent mild pain and stiffness in the left ankle.  The Veteran indicated that this pain was brought about by excessive activity such as walking 11/2 miles or prolonged standing for over 2 hours.  He further indicated that he has severe pain twice per year.  Physical examination revealed right mild soreness in the medial malleolus.  Range of motion testing of the left ankle revealed plantar flexion to 45 degrees and dorsiflexion to 20 degrees, both without any pain.  The VA examiner found no weakness, fatigability, or additional impairment pain on repeated use.  Motor strength testing of the lower extremities was 5/5, and the report noted that the Veteran walked with a normal gait.  An x-ray examination of the left ankle revealed findings within normal limits.  The report concluded with a diagnosis of unremarkable left ankle examination. 

From October 4, 2005 through November 15, 2010, the Veteran's left ankle exhibited a full range of motion, without pain, normal motor strength, and no weakness, fatigability, or additional impairment pain on repeated use.  Although the May 2006 VA examination report noted that the Veteran had mild soreness, the objective examination revealed a normal range of motion, without pain, weakness, fatigability, or additional impairment on repeated use.  See 38 C.F.R. §§ 4.40, 4.45 (2010); see also Deluca v. Brown, 8 Vet. App. 202 (1995).  The diagnosis was unremarkable left ankle examination.  In sum, the Board finds that from October 4, 2005 through November 15, 2010, the Veteran's left ankle disorder is appropriately reflected in the currently assigned noncompensable rating.  

On his November 16, 2010 VA examination for joints, the Veteran reported having left ankle discomfort on a daily basis, without any episodes of dislocation or subluxation.  The examiner noted that the Veteran was currently employed as a mechanic for the postal service, and that he was able to perform all of his duties despite his ankle disorder.  Range of motion testing of the left ankle consisted of plantar flexion to 40 degrees, with pain at 40 degrees; dorsiflexion to 20 degrees, with pain at 20 degrees; and inversion and eversion to 10 degrees, without pain.  The examiner noted that the range of motion of the left ankle was the same after three repetitions.  The left ankle was stable, and x-ray examination of the left ankle revealed mild degenerative changes.  The report concluded with a diagnosis of chronic ankle sprain, with no flare-ups, and no change in the functional capacity of the left ankle with repetitive use.  

As noted above, the Veteran's service-connected left ankle disorder has been assigned a 10 percent evaluation since November 16, 2010.  A 10 percent evaluation is assigned where the evidence demonstrates moderate limitation of motion of the ankle.  A 20 percent rating is for application where there is marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal ankle dorsiflexion is 20 degrees and normal plantar flexion is 45 degrees.  See 38 C.F.R. § 4.71a, Plate II (2010).  While the objective findings reflect 5 degrees off normal plantar flexion, this has been more than adequately provided for by the currently assigned 10 percent evaluation, which contemplates moderate limitation of motion.  

The November 2010 VA examiner noted the objective findings of pain at the extreme range of motion exhibited by his left ankle.  Nevertheless, the examiner concluded that the Veteran was able to perform all of his activities of daily living, as well as all of his duties as a mechanic for the postal service.  The examiner also noted that the Veteran was able to stand for an hour, and walk for several miles.  Moreover, range of motion of the left ankle was the same after three repetitions.  The examiner found that the left ankle was stable, with no flare-ups, and no change in the functional capacity of the left ankle with repetitive use.  See 38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. App. at 206.  

The Board has also considered whether any alternate diagnostic code sections, both prior to and from November 16, 2010, allow for a higher rating.  Ankylosis of the left ankle has not been shown.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272 (2010).  Finally, the Veteran's left ankle was first shown to have x-ray evidence of mild degenerative changes on his November 16, 2010 x-ray examination of the left ankle.  Nevertheless, evaluation of the degenerative changes would be based upon limitation of motion or limited to 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  

In light of the foregoing, the Board finds that the evidence of record reflects a disability picture commensurate with the currently assigned noncompensable evaluation, effective from October 4, 2005 through November 15, 2010, and a 10 percent evaluation for a left ankle disorder, effective from November 16, 2010.  The Board also finds that the staged ratings assigned by the RO are appropriate as the evidence shows no additional distinct periods of time during which manifestations varied to such an extent that ratings greater or less than those assigned would be warranted.  Fenderson, 12 Vet. App. at 126.  As the preponderance of the evidence is against the ratings currently assigned for the Veteran's service-connected left ankle disorder, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

B.  Hemorrhoids

The Veteran is seeking a compensable initial evaluation for his service-connected hemorrhoids.  A noncompensable evaluation is assigned for hemorrhoids that are mild or moderate in degree.  A 10 percent rating is assigned for hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

In May 2006 a VA examination of the rectum and anus was conducted.  Based upon a review of the claims folder and discussion with the Veteran, the VA examiner noted the history of the Veteran's hemorrhoids.  The Veteran reported that he did not have any hemorrhoids at that time, and that he did not have any bleeding, but that he did have rectal discomfort.  Physical examination revealed no incontinence of bowel movements, no bleeding or thrombosed hemorrhoids, and no fecal leakage of involuntary bowel movements.  The report noted 2 external hemorrhoids less than 0.5 centimeters in size, one at 3 o'clock and one at 6 o'clock.  The report also noted that the hemorrhoids were not thrombosed.  The report concluded with a diagnosis of hemorrhoids, with rectal pain and without any further bleeding.  

A June 2006 VA treatment report noted that the Veteran had external hemorrhoids, without any bleeding.  A June 2006 VA colonoscopy report noted that the Veteran had small internal hemorrhoids, but no external hemorrhoids, fistulas, or fissures.

In November 2010, a VA examination of the rectum and anus was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the report included a history of the Veteran's hemorrhoid disorder.  The Veteran reported that he occasionally had difficulty controlling flatus and occasionally had a small amount of fecal leakage.  He also reported having recurrence of hemorrhoids with bleeding three to four times per year.  Physical examination of the anal area revealed several skin tags, but no external hemorrhoids.  The report noted that sphincter tone was normal, with no evidence of fecal leakage or fissures.  The examiner also noted that there was no evidence of hemorrhoidal bleeding, that the complete blood count testing was normal, and that there no evidence of anemia.  The report concluded with a diagnosis of remote external hemorrhoids, post hemorrhoidectomy, and no current hemorrhoids.

The evidence of record clearly shows that the Veteran's hemorrhoids are no more than moderate in severity.  While the Veteran has reported complaints of rectal pain, occasional incidents of difficulty controlling flatus, and occasionally experiencing a small amount of fecal leakage, these complaints do not indicate that the Veteran's hemorrhoids are more than moderate in severity.  Since the grant of service connection, there has been no evidence of hemorrhoids which are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  

Consequently, the evidence does not support a compensable evaluation for hemorrhoids at any time during the appeal period.  There is no evidence that shows distinct periods of time during which manifestations of his service-connected hemorrhoids varied to such an extent that a rating greater or less than assigned would be warranted.  Fenderson, 12 Vet. App. at 126.  

As the preponderance of the evidence is against the claim for an initial compensable initial rating for hemorrhoids, the benefit of the doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

C.  Loss of Sensation with Dysphagia

The Veteran's service-connected loss of sensation with dysphagia has been rated as 10 percent disabling pursuant to Diagnostic Codes 8299-8205.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2010).  

Under Diagnostic Code 8205, a 10 percent disability rating is warranted for paralysis of the fifth (trigeminal) cranial nerve when the paralysis is incomplete and moderate.  A 30 percent disability rating is warranted when the paralysis is incomplete and severe.  A maximum disability rating of 50 percent is warranted when there is complete paralysis of the involved nerve.  

In May 2006, a VA endocrine examination was conducted.  The VA examiner noted that the Veteran's claims folder had been reviewed, and the report included a history of the Veteran's inservice surgery on a thyroglossal duct cyst and sinus.  The Veteran reported current complaints of difficulty swallowing, which improved if he tilted his head to the left.  Physical examination revealed a normal sized thyroid, no tremors, and strength within normal limits.  The report concluded with a diagnosis of history of thyroglossal duct cyst removed in service, with neuropathy and dysphagia.  

A July 2010 VA treatment report noted that the Veteran's neck was non-tender and without any limitation of movement.  A November 2010 VA examination for neurological disorders noted that the VA examiner had reviewed the Veteran's claims file, and the report included a history of the Veteran's service-connected loss of sensation with dysphagia.  The report noted that the Veteran reported numbness and occasional tingling in the left neck area.  He also reported a mild degree of dysphagia when swallowing.  Finally, he reported that he had learned to adjust to the sensory symptoms and the mild difficulty swallowing.  Physical examination revealed numbness just above the thyroglossal duct incision, which involves the trigeminal nerve, the branch below the mandible.  The report noted that as the Veteran swallowed, his larynx moved up.  The other cranial nerves' motor functions were normal, there was no loss of motor strength, and the peripheral nervous system was normal.  The report concluded with mild sensory neuropathy resulting from the thyroglossal duct incision, the sensory branch of the trigeminal nerve, cranial nerve V.  Mild dysphagia was also found as secondary to scarring along the thyroglossal duct cyst removal tract, which caused a mild fixation of the larynx.  

The evidence of record demonstrates that the Veteran experiences sensory disturbances, including numbness, occasional tingling, a mild sensory neuropathy resulting from the thyroglossal duct incision, as well as a mild degree of dysphagia.  With respect to the relative degree of sensory manifestation and motor loss due to the Veteran's condition, the medical evidence of record consistently found numbness just above the thyroglossal duct incision, involving the trigeminal nerve.  The other cranial nerves exhibited normal motor functions, the peripheral nervous system was normal, and there was no loss of motor strength.  38 C.F.R. § 4.124a, Diagnostic Code 8205, Note.  

While the Veteran has asserted that his condition results in significant functional loss, the Board finds that the specific findings and opinions of competent medical professionals are more probative of the degree of impairment than the Veteran's lay opinion.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  The Veteran's statements are competent evidence to report that which he has personal knowledge of or that what comes into his senses.  Nevertheless, the Board attaches more weight to the observations and opinions of medical professionals when evaluating evidence.  Id.; Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, despite the Veteran's reports the degree of functional loss, the Board finds specific medical findings to the contrary more probative.

Accordingly, the Board finds that the Veteran's disability picture does not meet the criteria required for a 30 percent evaluation for incomplete, severe paralysis of the fifth cranial nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Thus, the Board finds that an evaluation in excess of 10 percent for the Veteran's loss of sensation with dysphagia is not warranted.

In making this decision, the Board considered the doctrine of reasonable doubt, but, because the preponderance of the evidence does not show evidence required for an initial evaluation in excess of 10 percent at any time during the appeal period, the rule is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 56; see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding that the Board may only consider the specific factors as are enumerated in the applicable rating criteria); see also Fenderson, 12 Vet. App. at 126.

D.  Extra Schedular Considerations

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation as "governing norms," which include marked interference with employment and frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2010).

With respect to his service-connected left ankle disorder from October 4, 2002 through November 15, 2010, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable evaluation inadequate.  The Veteran's service-connected left ankle disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's left ankle during this time.  Id.  From October 4, 2005 through November 15, 2010, the Veteran's left ankle disorder was manifested by a normal gait; plantar flexion to 45 degrees, without any pain; dorsiflexion to 20 degrees, without any pain; 5/5 motor strength in the left lower extremity; no additional functional impairment due to pain on repetitive use; and subjective complaints of intermittent pain and stiffness.  A May 2006 x-ray examination of the left ankle revealed normal findings.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable disability rating.  A compensable rating is provided for certain manifestations of his left ankle disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a noncompensable evaluation reasonably describe the Veteran's left ankle disability level and symptomatology during this time and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to his service-connected left ankle disorder from November 16, 2010, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent disability rating inadequate.  The Veteran's service-connected left ankle disorder is evaluated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's left ankle.  Id.  Since November 16, 2010, the Veteran's left ankle disorder has been manifested by a stable left ankle; plantar flexion to 40 degrees, with pain at 40 degrees; dorsiflexion to 20 degrees, with pain at 20 degrees; normal motor strength and reflexes in the left lower extremity; no change in these findings after three repetitions; and complaints of pain.  A November 2010 x-ray examination of the left ankle revealed mild degenerative changes.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of his left ankle disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's left ankle disability level and symptomatology during this time and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5271; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to an initial compensable evaluation for the Veteran's service-connected hemorrhoids, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the noncompensable evaluation inadequate.  The Veteran's service-connected hemorrhoids are evaluated pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by the Veteran's hemorrhoids.  Id.  The evidence of record shows that the Veteran's hemorrhoids are no more than moderate in severity.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the noncompensable disability rating.  A compensable rating is provided for certain manifestations of hemorrhoids, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a noncompensable evaluation reasonably describe the Veteran's disability level and symptomatology due to hemorrhoids and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.114, Diagnostic Code 7336; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

With respect to the Veteran's service-connected loss of sensation with dysphagia, the Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the 10 percent disability rating inadequate.  The Veteran's service-connected loss of sensation with dysphagia is evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8205, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disorder.  Id.  The Veteran's loss of sensation with dysphagia has been manifested by numbness just above the thyroglossal duct incision involving the trigeminal nerve; mild fixation of the larynx; mild degree of dysphagia; a normal peripheral nervous system; no loss of motor strength; and complaints of numbness and occasional tingling.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  A rating in excess of 10 percent is provided for certain manifestations of his loss of sensation with dysphagia, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology due to his service-connected loss of sensation with dysphagia and, therefore, a schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.124a, Diagnostic Code 8205; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  


ORDER

A compensable initial evaluation for a left ankle disorder from October 4, 2005 through November 15, 2010, is denied.

An evaluation in excess of 10 percent for a left ankle disorder since November 16, 2010, is denied.

An initial compensable evaluation for hemorrhoids is denied.

An initial evaluation in excess of 10 percent for loss of sensation with dysphagia is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


